Confidential Treatment Requested by Codexis, Inc.
Page 1 of 3


12th December 2018
Nestec Ltd.
Avenue Nestlé 55
1800 Vevey
Switzerland
Attention: [***]
Re:
Section 7.3.2 of the Global Development Option and License Agreement (“GDOLA”)
dated October 12, 2017, as amended, by and between Nestec Ltd. (“NHSc”) and
Codexis, Inc. (“Codexis”)

Dear [***]
This letter will confirm our agreement with respect to the achievement and
payment of the Solid Dosage Form Development Milestone of $[***] as described in
Section 7.3.2 of the GDOLA and the conduct of a [***] study examining [***] and
[***] of CDX-6114 [***].
As of the date of this letter and subject to the terms and conditions of the
GDOLA, notwithstanding anything to the contrary in Section 7.3.2 or in Exhibits
F and G of the GDOLA, NHSc hereby agrees that within [***] after the achievement
of the Formulation Objectives, NHSc shall pay to Codexis [***]. Codexis will
complete the following deliverables in relation to the Formulation Objectives:
(a)    Codexis delivers to NHSc [***].
(b)    Codexis delivers to NHSc [***].
(c)    Codexis delivers to NHSc [***].
(d)    Codexis delivers to NHSc [***].
(e)    Codexis delivers to NHSc [***].
(f)    Codexis delivers to NHSc [***].
Upon receipt of the final deliverable from (a) to (f), as defined above, NHSc
shall have [***] business days in which to inform Codexis, in writing, of any
material deficiencies in the deliverables. In such instance, the parties shall
discuss in good faith with the intent to agree remediation to satisfy the
Formulation Objectives. In the absence of such notification being received
within [***] business days of receipt of the final deliverable, the Formulation
Objectives shall be deemed met, and the Solid Dosage Form Development Milestone
shall be deemed payable.
This letter will also confirm that Codexis and NHSc have agreed that, further to
the Phase Ia Clinical Trial (Study # [***], completed in [***]), Codexis shall
conduct, [***], a [***] study examining [***] in a [***] cohort volunteer study
(Study # [***]), which received [***] on [***]. The [***] study will be
conducted in [***] by [***], according to the protocol attached as Appendix 1 to
this letter, and is expected to [***] on [***] with [***] on [***].
Codexis and NHSc recognize that the [***] study may not be completed prior to
Option Expiration Date. Therefore, if NHSc exercises the Option through the
Option Exercise, Codexis and NHSc agree that Codexis shall continue to conduct
the [***] study after the Option Exercise at its sole cost and expense until its
conclusion, which conclusion shall be defined as the provision of audited tables
and listings from the study and a graphical summary of the [***].
If NHSc requests modifications to the [***] study that deviate from the protocol
attached as Appendix 1, then any costs incurred in relation to such amendment
(for example, but not limited to: [***]) beyond the original scope of study will
be [***] and, in the event that NHSc has exercised its Option prior to
conclusion of the original scope as defined in Appendix 1, [***].
By signature of this letter, by an authorized representative of NHSc, NHSc
confirms its agreement to the terms contained herein. Thank you for your kind
consideration and attention.
Sincerely,
CODEXIS, INC.
/s/ [***]
[***]
Executed by: /s/ [***]        Date: 12.12.2018    
Name & Title: [***]    
Cc:
[***]



APPENDIX 1
Protocol for Clinical Study [***]
(attached)



[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.